DETAILED ACTION
This non-final office action is in response to claims filed 03/10/2021.
Claims 21-22, 28-29, and 35-36 have been amended. Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's prior art arguments filed on 03/10/2021 have been fully considered but they are not persuasive.
Applicant argues:
The cited references do not disclose the subject matter of amended independent claim 21 recited above. For example, none of the cited references disclose identifying a functional group of mobile devices associated with a particular retail store, associating a feature set with that functional group, and then sending the feature set to the mobile device based on its association with that functional group. These claimed features, in combination with the additional features recited in claim 21, render the claim allowable over any combination of the cited references.
The Office Action relies on Batchu as allegedly disclosing the concept of functional groups. See Office Action at 11. However, none of the cited disclosures of Batchu relate to store-specific functional groups and feature sets. 
However, the examiner disagrees. The recited steps are generally obtain scripts, monitor for triggers, and suspend/resume scripts based on triggers. Upon further review of the previously cited references, the examiner believes Batchu discloses the feature of identifying a functional group with which the mobile device is associated and wherein the functional group is associated with a particular retail store of an enterprise. The different departments in an enterprise (sales, marketing, HR, accounting, etc.) as taught by Batch in [0039]-[0040] are analogous to different retail stores in an enterprise because each department is assigned mobile devices, and each department has its particular feature set. The functionality described by Batchu is essentially the same and only differs based on the label used to describe the claim element. There are no recited features that are specific to the claimed "retail store" that cannot 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-30, 32-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0081104) in view of Batchu (US 2010/0299152) in view of Qureshi (US 2014/0007193) in view of Roman (US 2009/0049518) in view of Sun (US 2013/0239126) in view of Anderholm (US 2008/0005319).
Regarding Independent Claim 21,
Jung teaches a method for controlling a mobile device ([0003]: “an apparatus and method in which methods of controlling a mobile device for respective situations”), comprising:
receiving a request for a feature set including an action to take in response to a first triggering event and a second triggering event occurring on the mobile device […] ([0032], [0038]: Management server defines a plurality of policies for the mobile device; the policies activate in response to a trigger), the request identifying a functional group with which the mobile device is associated […] ([0053]: “when mobile devices are classified into and managed in a plurality of groups…exceptional control operations required for the functions of the mobile devices for respective groups can be defined as security policies and can be included by way of the exceptional profile”);
sending the feature set to the mobile device […] ([0026]: The mobile device receives the policies from the management server), the feature set causing the user device to:
monitor for occurrence of the first and second triggering events defined in the feature set ([0059]: Event monitoring unit determines the conditions for activating the policies);
in response to occurrence of the first and second triggering events, executing the one or more automated scripts to carry out the action ([0047]: The profile activates in response to a trigger defined by the policies).
	Jung does not teach:
wherein the functional group is associated with a particular retail store of an enterprise;
accessing a library of available automated scripts, the library comprising:
a first automated script for detecting the first triggering event;
a second automated script for performing the action; a third automated script for detecting a second triggering event;
and a fourth automated script for combining the first and second triggering events and the action, such that both triggering events are required before performing the action;

packaging the first, second, third, and fourth automated scripts into a combined script to form the feature set;
associating the feature set with the particular retail store by assigning the feature set to the functional group;
and sending the feature set to the mobile device based on the mobile device being associated with the functional group, the feature set causing the user device to:
suspend monitoring for occurrence of the first and second triggering events for a period of time;
and resume monitoring for occurrence of the first and second triggering events after the period of time has elapsed.  
	However, Batchu teaches:
wherein the functional group is associated with a particular retail store of an enterprise ([0039]: A mobile device may be designated as being associated with a particular enterprise department);
associating the feature set with the particular retail store by assigning the feature set to the functional group ([0040]: Device management system 102 may determine particular policies for a mobile device based on an associated group designation);
([0040]: The policies are sent to the mobile device based on the group designation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Batch so that the functional group is associated with a particular retail store of an enterprise, the feature set is assigned to the functional group and sent to the mobile devices based on the association.
One of ordinary skill in the art would be motivated to do so in order to allow selective modification of a mobile device based on their assigned group (Batchu [0037]).
	Jung and Batchu do not teach:
accessing a library of available automated scripts, the library comprising:
a first automated script for detecting the first triggering event;
a second automated script for performing the action; a third automated script for detecting a second triggering event;
and a fourth automated script for combining the first and second triggering events and the action, such that both triggering events are required before performing the action;
retrieving the first, second, third, and fourth automated scripts based on the requested feature set;
packaging the first, second, third, and fourth automated scripts into a combined script to form the feature set;

suspend monitoring for occurrence of the first and second triggering events for a period of time;
and resume monitoring for occurrence of the first and second triggering events after the period of time has elapsed.  
However, Qureshi teaches:
accessing a library of available automated scripts ([0241]: A plurality of different mobile device rules 214 are stored in storage repository 212), the library comprising:
a first automated script for detecting the first triggering event ([0241]: “a mobile device rule 214 can be an encoded, computer-readable rule configured to be used by a mobile device 120 (e.g., by an enterprise agent 320 installed on the mobile device 120) to detect a problem indicative of a security risk and/or a productivity risk”);
a second automated script for performing the action ([0245]: “a plurality of encoded, computer-readable remedial actions 216 for countering the problems. In some embodiments, each of the remedial actions 216 corresponds to one or more of the problems associated with the mobile device rules 214”);
retrieving the first and second automated scripts based on the requested feature set ([0247]: Different rules are applied to select devices);
([0246]: “Each rule package can be designed or customized for users 115 with specific types of user roles 206 and/or mobile device properties 208”);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung and Batchu with Qureshi so that a library of automated scripts is accessed and a first and second automated scripts are packaged and combined to form a feature set.
	One of ordinary skill in the art would be motivated to do so in order to provide customizable actions to users for specific purposes (Qureshi [0246]).
	Jung, Batchu, and Qureshi do not teach:
a third automated script for detecting a second triggering event;
and a fourth automated script for combining the first and second triggering events and the action, such that both triggering events are required before performing the action;
retrieving the first, second, third, and fourth automated scripts based on the requested feature set;
packaging the first, second, third, and fourth automated scripts into a combined script to form the feature set;
and sending the feature set to the mobile device, the feature set causing the user device to:
suspend monitoring for occurrence of the first and second triggering events for a period of time;

However, Roman teaches:
 a third automated script for detecting a second triggering event ([0036], [0038]: A plurality of action rule sets are stored on a mobile device; each action rule set has an associated trigger event that is activated when a condition is satisfied);
and a fourth automated script for combining the first and second triggering events such that both triggering events are required ([0051], [0056]: Policy creator component allows the user to create new policies based on the combination of existing triggers, conditions and actions; the created policy executes in response to the activation of the defined triggers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung, Batchu, and Qureshi with Roman so that a third automated script detects a second triggering event and a fourth automated script combines the first and second triggering events so that they are both required.
One of ordinary skill in the art would be motivated to do so in order to combine the actions of policies based on the occurrence of separate triggering events (Roman [0025]).
	Jung, Batchu, Qureshi, and Roman do not teach:
both triggering events are required before performing the action;
and sending the feature set to the mobile device, the feature set causing the user device to:

and resume monitoring for occurrence of the first and second triggering events after the period of time has elapsed.  
	However, Sun teaches both triggering events are required before performing the action ([0015], [0039]: Multiple events and conditions may be associated with an action; conditions must be satisfied before triggering an action).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung, Qureshi, and Roman with Sun so that both triggering events are required before performing the action.
	One of ordinary skill in the art would be motivated to do so in order to customize certain actions based on specific needs (Sun [0038]).
Jung, Batchu, Qureshi, Roman, and Sun do not teach:
and sending the feature set to the mobile device, the feature set causing the user device to:
suspend monitoring for occurrence of the first and second triggering events for a period of time;
and resume monitoring for occurrence of the first and second triggering events after the period of time has elapsed.
However, Anderholm teaches suspending monitoring for occurrence of the first and second triggering events for a period of time and resuming monitoring for occurrence of the ([0070]: All monitoring of actions can be temporarily disabled for a predefined period of time).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung, Batchu, Qureshi, Roman, and Sun with Anderholm so that suspending monitoring for occurrence of the first and second triggering events for a period of time; and resuming monitoring for occurrence of the first and second triggering events after the period of time has elapsed.
	One of ordinary skill in the art would be motivated to do so in order to temporarily allow a user to briefly perform a disabled activity without having to change the configuration of the device (Anderholm [0006]). 

Regarding Dependent Claim 22,
Jung, Batchu, Qureshi, Roman, Sun, and Anderholm teach the method of claim 21. Batchu further teaches wherein the request: 
identifies a second functional group associated a different retail store of the enterprise ([0039]: More than one department in an enterprise (sales, marketing, HR, accounting, etc.) can be selected as a group for a mobile device); 
and requests a unique set of features for the second functional group, including unique actions and triggering events ([0039]: Particular policies may be associated with group designations);
the method further comprising: 
([0040]: The policies are sent to the mobile device based on the group designation).

Regarding Dependent Claim 23,
Jung, Batchu, Qureshi, Roman, Sun, and Anderholm teach the method of claim 21. Jung further teaches creating a manifest file identifying a plurality of the one or more automated scripts, the manifest file defining an order for executing the plurality of automated scripts that are associated with a single triggering event ([0044]: A plurality of profiles are classified into layers that define a priority of implementation).

Regarding Dependent Claim 25,
Jung, Batchu, Qureshi, Roman, Sun, and Anderholm teach the method of claim 21. Roman further teaches combining the first and second triggering events such that either triggering event is required ([0063]: In a situation where one triggering event has priority over the other, a grouped policy may only require one triggering event to activate an action)

Regarding Dependent Claim 26,
Jung, Batchu, Qureshi, Roman, Sun, and Anderholm teach the method of claim 21. Qureshi further teaches enrolling the mobile device with an enterprise mobility management system and installing a management agent on the mobile device ([0083]: Enterprise agent 320 can be installed onto the mobile device 120 as a condition of the mobile device's enrollment with the mobile device management system 126). Jung, Qureshi, Roman, Sun, and Anderholm do not explicitly teach wherein sending the feature set to the mobile device comprises sending the feature set to the management agent. Batchu further teaches wherein sending the feature set to the mobile device comprises sending the feature set to the management agent ([0013], [0036]: Each mobile device 104 includes a control client 308 that is configured to interact with the device management system 102; the control client application is configured to receive data, commands, and other messages from the device management server via a network link). 

Regarding Dependent Claim 27,
Jung, Batchu, Qureshi, Roman, Sun, and Anderholm teach the method of claim 26.  Qureshi further teaches wherein the management agent executes the first and second one or more automated scripts ([0082]: The enterprise agent 320 executes the mobile device rules 214 and cooperates with the enterprise system 110 to regulate the mobile device's access to the enterprise system 110).  

Regarding Independent Claim 28,
This claim is similar in scope as claim 21. Jung also teaches a server including a processor and a memory (Fig. 1: Management server 200); and a mobile device ([0032]: Mobile device). Therefore, this claim is rejected using the same rationale.


	This claim is similar in scope as claim 22 therefore it is rejected using the same rationale.

Regarding Dependent Claim 30,
This claim is similar in scope as claim 23 therefore it is rejected using the same rationale.

Regarding Dependent Claim 32,
This claim is similar in scope as claim 25 therefore it is rejected using the same rationale.

Regarding Dependent Claim 33,
	This claim is similar in scope as claim 26 therefore it is rejected using the same rationale.

Regarding Dependent Claim 34,
	This claim is similar in scope as claim 27 therefore it is rejected using the same rationale

Regarding Independent Claim 35,
This claim is similar in scope as claim 21. Jung also teaches a non-transitory, computer-readable medium comprising instructions which, when executed by a processor, perform a method controlling a mobile device ([0080]: Computer executable code stored in a non-transitory medium). Therefore, this claim is rejected using the same rationale.



	This claim is similar in scope as claim 22 therefore it is rejected using the same rationale.

Regarding Dependent Claim 37,
This claim is similar in scope as claim 23 therefore it is rejected using the same rationale.

Regarding Dependent Claim 39,
This claim is similar in scope as claim 25 therefore it is rejected using the same rationale.

Regarding Dependent Claim 40,
	This claim is similar in scope as claim 26 therefore it is rejected using the same rationale.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0081104) in view of Batchu (US 2010/0299152) in view of Qureshi (US 2014/0007193) in view of Roman (US 2009/0049518) in view of Sun (US 2013/0239126) in view of Anderholm (US 2008/0005319) in further view of Danford (US 2009/0036111).
Regarding Dependent Claim 24,
Jung, Batchu, Qureshi, Roman, Sun, and Anderholm teach the method of claim 21, but do not teach testing functionality of the combined script before sending the feature set to the mobile device.  
However, Danford teaches testing functionality of the combined script before sending the feature set to the mobile device ([0077]: “Before delivering the patches to the actual devices, the patches can be tried and tested in the virtual instance and then deploy them to the actual mobile device”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung, Batchu, Qureshi, Roman, Sun, and Anderholm with Danford so that the functionality of the combined script is tested before sending the feature set to the mobile device.
One of ordinary skill in the art would be motivated to do so in order to identify any problems before sending the feature set to the mobile device (Danford [0077]).

Regarding Dependent Claim 31,
This claim is similar in scope as claim 24 therefore it is rejected using the same rationale.

Regarding Dependent Claim 38,
This claim is similar in scope as claim 24 therefore it is rejected using the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176